DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
 	The Examiner acknowledges the applicant's submission of the amendment dated 2/10/21.  At this point claims 1, 17, and 20 have been amended and claim 7 has been cancelled. Thus, claims 1-6 and 8-20 are pending in the instant application.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 2/16/21 and 2/22/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nathuji (US 2012/0047312 A1) in view of Yoo (US 2013/0152086 A1).

As per claim 1, Nathuji discloses a computing system, comprising: 
at least one bus; [Note bus 806 in Fig. 8] 

a processing device, operatively coupled with the plurality of memory components through the at least one bus [Note processor 802 in Fig. 2 and 8]
wherein the computing system further comprises a memory virtualizer [Note the virtual machines and its corresponding virtual address space as shown in fig. 2 and paragraph 22] operatively to: store an address map between first addresses used by the processing device to access memory and second addresses used to access the first memory and the second memory [Note that there is a map used to store virtual addresses for the near and far memories which are the first and second memories] (See par. [0022]: “…Specifically, each of the virtual machines 206-208 has a contiguous virtual address space assigned thereto, and such contiguous virtual address space can map to portions of the near memory 202 and the far memory 204…”) 
monitor usages of the first memory and the second memory [Note the near and far memories are monitored for accesses/usage] (See par. [0044])
adjust the address map based on the usages to improve speed [better performance with lower latency] (See par. [0020]) of the processing device in memory access involving the first memory and the second memory [Note the dynamic/adjustment of allocated memory pages for the near and far memories]
(See par. [0026], where the predictor can move data that is predicted to be accessed soon into the near memory).

The Yoo reference teaches it is conventional to swap data content in the first memory and the second memory according to adjustments to the address map, wherein in response to a request to access a memory location currently in the second memory, the memory virtualizer instructs a controller to swap data content between a portion of the first memory and a portion of the second memory, in response to a determination that data content in the portion of the first memory is accessed less frequently than the portion of the second memory.  (paragraph 53, where at step 550, the swap-in/swap-out operation may be performed. For example, data stored at the logical address of the virtual swap device may be transferred to the virtual system memory (swap-in), or data stored in the virtual system memory may be transferred to the virtual swap device having the logical address (swap-out). Accordingly, through the swap-in operation, the virtual machine may have, for example, frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed)
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Nathuji reference to have wherein to 
The suggestion/motivation for doing so would have been to have frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed.   (Yoo, paragraph 53) 
Therefore it would have been obvious to combine the Nathuji and Yoo references for the benefits shown above to obtain the invention as specified in the claim.

As per claim 2, Nathuji and Yoo teach claim 1.  Nathuji discloses wherein the first memory is faster than the second memory [Note the lower latency and higher bandwidth of the first/near memory, thus being faster than the second/far memory] (See par. [0020])
and the processing device accesses the second memory over the at least one bus without accessing the first memory for a portion of memory access requests in the computing system [Note the processor accesses the second/far memory over one bus and access the first/near memory using a different bus as shown in Fig. 1] (See Fig. 1 and par. [0020]).

As per claim 3, Nathuji and Yoo teach claim 1.  Yoo discloses wherein the first memory is faster than the second memory (see Yoo, paragraph 53) and a first memory and a second memory share a common physical host interface to the bus.  (Yoo, fig. 3, where the network connects the processor, internal and distributed memory) 

	As per claims 17 and 20, claim 1 is taken as exemplary of claims 17 and 20.  Therefore, claims 17 and 20 are rejected under the same rationale as claim 1.

As per claim 18, Nathuji and Yoo teach claim 17.  Nathuji discloses further comprising generating, by a hypervisor [Note hypervisor 504 in Fig. 5] (See Fig. 5 and par. [0037]), information that is used to predict the usages of the first memory and the second memory [Note the prediction of use for the first/near and far/second memories] (See par. [0024], [0037] and [0043]).

As per claim 19, Nathuji and Yoo teach claim 18.  Nathuji discloses wherein the information comprises at least one of: a sequence of pages being used in a period of time [Note par. [0026] discloses that the prediction information is with respect to pages to be used in the near future] (See par. [0026], [0041])
 instances of requests to load pages from the second memory to the first memory; content attributes of the pages loaded from the second memory to the first memory; ownership attributes of the pages loaded from the second memory to the first memory; identifications of users of the pages loaded from the second memory to the .

Claims 4-6, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nathuji in view of Yoo and further in view of Smith (US 8930647 B1).

As per claim 4, Nathuji and Yoo teach claim 3.  However, Nathuji and Yoo does not disclose wherein the first memory and the second memory are disposed in a same memory module.  
Smith discloses wherein the first memory and the second memory are disposed in a same memory module.  (see fig. 1a, where there is a first and second memory with different classes in the same physical memory ; and corresponding text to the figure) 
It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention to modify the teachings of Nathuji and Yoo to have wherein the first memory and the second memory are disposed in a same memory module, as taught by Smith.
The motivation for doing so would have been to have a multi-class memory apparatus for receiving instructions via a single memory bus.  (column 9, lines 6-11)

claim 5, Nathuji, Yoo, and Smith teach claim 4.  Smith discloses wherein the bus is a memory bus [Note Fig. 1a and Col. 2 states a “memory bus”] (See Col. 2 lines 1-3 and Fig. 1a)
and the memory module is a dual in-line memory module (DIMM) [Note Fig. 59-1B the DIMMS memory module] (See Fig. 59-1B and Col. 81 lines 48-55).

As per claim 6, Nathuji, Yoo and Smith teach claim 5.  Nathuji discloses wherein the memory module includes a controller that implements at least in part the memory virtualizer [Note the virtual machine used to balance data between the memories] (See par. [0032]).

As per claim 10, Nathuji, Yoo and Smith teach claim 5.  Smith discloses wherein the memory virtualizer comprises a device driver [Note the driver] of the memory module running in the processing device (See Col. 71 lines 43-48)

As per claim 11, Nathuji, Yoo and Smith teach claim 10.  Smith discloses wherein the device driver [Note the driver] (See Col. 71 lines 43-48) runs in the processing device to: receive an address of a memory access request to be made by the processing device [Note the request to allocate memory]
convert the address to a converted address based on the address map [Note the memory translation converts addresses] (See Fig. 39 and Col. 57 lines 57-67 and Col. 58 lines 1-2)


As per claim 12, Nathuji, Yoo and Smith teach claim 10.  Yoo discloses wherein the memory virtualizer adjusts the address map to place first data in the first memory and second data in the second memory based on a determination that first data is accessed more frequently in a time period than the second data. (paragraph 53, where at step 550, the swap-in/swap-out operation may be performed. For example, data stored at the logical address of the virtual swap device may be transferred to the virtual system memory (swap-in), or data stored in the virtual system memory may be transferred to the virtual swap device having the logical address (swap-out). Accordingly, through the swap-in operation, the virtual machine may have, for example, frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed)

As per claim 13, Nathuji and Yoo teach claim 1.  Nathuji discloses at least a portion of the second memory is not directly addressable on the at least one bus [Note the near and far memories are not directly accessible they have to operate through a processor via a bus] (See Fig. 1).
However, the combination of the Nathuji and Yoo does not teach wherein a first memory and a second memory are in a same memory module.

It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention to modify the teachings of Nathuji and Yoo to have wherein the first memory and the second memory are disposed in a same memory module, as taught by Smith.
The motivation for doing so would have been to have a multi-class memory apparatus for receiving instructions via a single memory bus.  (column 9, lines 6-11)

As per claim 15, Nathuji and Yoo teach claim 1.  Nathuji and Yoo does not disclose the computing system of claim 1, wherein the first memory and the second memory are in separate memory modules that are coupled to a central processing unit via a same memory bus.
Smith discloses wherein the first memory and the second memory are in separate memory modules that are coupled to a central processing unit via a same memory bus. (see fig. 1a, where there is CPU 110 connected to a first and second memory with different classes via a single bus; and corresponding text to the figure) 
It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention to modify the teachings of Nathuji and Yoo to have wherein the first memory and the second memory are in separate memory modules that are coupled to a central processing unit via a same memory bus, as taught by Smith.


As per claim 16, Nathuji, Yoo, and Smith teach claim 1.  Smith discloses wherein the first memory and the second memory are in separate memory systems that are coupled to a central processing unit via separate communication channels [Note the separate communication channels and cpu in Fig. 40] (See Fig. 40, and Col. 59 lines 5-11).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nathuji and Yoo and further in view of Chen (US 20180150219 A1).

As per claim 8, Nathuji and Yoo teach claim 7. Nathuji and Yoo are silent on teaching wherein swapping of the data content between the portion of a first memory and the portion of a second memory is performed within the memory module without going through the bus.
Chen discloses wherein swapping of the data content between the portion of a first memory and the portion of a second memory is performed within the memory module without going through the bus [Note the swap operation is performed between memory 106 and memory 108 there is no bus between the two memories as shown in Fig. 1] (See par. [0029]).
It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention to combine the teachings of Nathuji and Yoo with wherein a first memory and the portion of a second memory is performed within the memory module without going through the bus as taught by Chen.
	The motivation for doing so would have been to prevent use of resources from a processor (See par. [0039]).

As per claim 9, Nathuji and Yoo teach claim 7.  Nathuji and Yoo are silent on teaching wherein the swapping of the data content between the portion of a first memory and the portion of a second memory is performed after accessing the memory location in the second memory.
Chen discloses wherein the swapping of the data content between the portion of a first memory and the portion of a second memory is performed after accessing the memory location in the second memory [Note after the second memory is deemed to have space a swap operation is completed] (See par. [0034] and Fig 5 step s516 and s520).
It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention to combine the teachings of Nathuji and Yoo with wherein the swapping of the data content between the portion of a first memory and the portion of a second memory is performed after accessing the memory location in the second memory as taught by Chen.
	The motivation for doing so would have been to prevent use of resources from a processor (See par. [0039]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nathuji, Yoo and Smith and further in view of Hurst (US 20020196659 A1).

As per claim 14, Nathuji, Yoo and Smith teach claim 13.  Nathuji discloses wherein the first memory is volatile dynamic random-access memory (See par. [0021]: “…the near memories 106-108 may be DRAM…”).
Nathuji, Yoo, and Smith are silent on teaching that the second memory is non-volatile cross-point memory.
Hurst discloses a second memory is non-volatile cross-point memory [Note Hurst shows a memory module that is a non-volatile cross point memory] (See par. [0021]).
It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention to combine the teachings of Nathuji, Yoo, and Smith with a second memory is non-volatile cross-point memory as taught by Hurst.
	The motivation for doing so would have been to reduce current density (See par. [0107]).

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see remarks dated 2/10/21) with respect to claims 1-6 and 8-20 have been fully considered and are persuasive. The Applicant argues (see pages 8-10 of the remarks dated 2/10/21) that the Nathuji reference does not teach the limitation of “wherein in response to a request to access a memory location currently in the second memory, the memory virtualizer instructs a controller to swap data content between a portion of the first memory and a portion of the second memory, in response to a determination that data content in the portion of the first memory is accessed less frequently than the portion of the second memory”.  The Examiner notes the inclusion of the Yoo reference to teach this limitation above, and the various combinations of references teaches the claimed inventions as shown in the rejections above.  

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-6 and 8-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137